TERRELL, Justice
(dissenting).
The sole question in this case involves the custody of two minor children, thirteen and fifteen years of age. Appellant is the natural mother of these children. Appellees are the uncle and aunt of said children and by the majority opinion are awarded their custody. It is true that we have in very rare instances found the natural parent incompetent to have the custody of their children and have awarded such custody to others. The record here does not convince me that this is such a case. I do not expand my reasons therefor at this time. I, therefore, dissent.